HAHN, J.
This is an action on the case for alienation of the affections of the plaintiff’s wife, Delima Savoie, brought by Fanalon Savoie against Joseph Pión, and was tried before the Court without a jury.
After a lengthy hearing a decision was rendered in favor of plaintiff for the sum of $3500.
The defendant has filed a motion for a new trial on the ground of newly discovered evidence and in support of same has filed affidavits of Hervey Roberts, Marie Anne Roberts, and Eugene Turcotte, alleging various facts in relation to the conduct of Delima Savoie and her reputation in the community as - well as an effort on the part of herself and husband to unjustly obtain money from the defendant through this action.
The plaintiff has filed two affidavits of Delima iSavoie denying in effect the affidavits hereinbefore referred to.
The defence of the action was that the plaintiff and his wife were endeavoring to obtain from the defendant money through a false and unjust claim of undue intimacy between the defendant and plaintiff’s wife. The plaintiff and his wife denied that the claim presented by them was based upon anything other than the facts as alleged upon the witness stand and also denied every allegation that their claim was in any manner false or fictitious.
'Such evidence presented by the affidavits produced by defendant as would be admissible is cumulative. There is no statement of any reason why such evidence could not have been produced at the trial, and had it been presented and denied by Delima ISavoie, the decision of the Court would have been for the plaintiff. Under the circumstances there is nothing in the affidavits to justify the Court in setting aside the decision rendered.
Plaintiff has filed a motion that the affidavits of defendant be not considered on the hearing of the motion for a new trial, on the grounds that they (1) do not disclose that the evidence contained therein could not have •been discovered prior to the trial of said cause; (2) that the evidence contained in said affidavit, if allowed, would be merely cumulative; (3) that so much of the evidence offered in said affidavits as would be admissible is not material to the issue in said cause. While technically there may be grounds for the filing of such motion, in justice to the defendant the Court has examined these affidavits and, as above •stated, finds that they do not justify the Court in granting a new trial.
The motion that the affidavits be not considered by the trial justice in relation to the motion for a new trial is denied.
Motion for a new trial is denied.